Citation Nr: 0942120	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  02-20 855	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected 
posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney 
at Law


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 




INTRODUCTION

The Veteran had active military service from November 1944 to 
October 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York. 

The Board remanded the issue on appeal for additional 
development in September 2003.  The Board last denied the 
appeal July 2008.


FINDINGS OF FACT

1.  The Board denied the Veteran's claim for service 
connection for coronary artery disease in July 2008.

2.  The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).

3.  The Veteran died in January 2009, while his appeal to the 
Court was pending.

4.  In July 2009, the Court dismissed the Veteran's appeal to 
the Court and vacated the Board's July 2008 decision; in 
September 2009, the Court issued its mandate.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2009). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Court has held that if a veteran appeals to the Court an 
adverse determination of the Board with regard to his 
entitlement to disability compensation benefits, then dies 
while the appeal is pending, the appropriate remedy is to 
vacate the Board's decision and dismiss the appeal before the 
Court.  See, e.g., Landicho v. Brown, 7 Vet. App. 42, 54 
(1994).  If the Court vacates the Board's decision in that 
situation, its action has the legal effect of nullifying the 
underlying adjudication by the agency of original 
jurisdiction (AOJ).  See, e.g., 38 C.F.R. § 20.1104 (2009); 
Yoma v. Brown, 8 Vet. App. 298 (1995).  In such a situation, 
because there is no longer a viable underlying decision by 
the AOJ, the Board is without jurisdiction to take further 
action on the merits of the veteran's appeal.  See 38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997).

In the present case, the record shows that the Board denied 
the Veteran's claim for coronary artery disease in July 2008. 
The Veteran appealed the Board's decision to the Court.  
Unfortunately, however, he died in January 2009, while his 
appeal to the Court was pending.  In July 2009, the Court 
dismissed the Veteran's appeal to the Court and vacated the 
Board's July 2008 decision, per Landicho.  The Court issued 
its mandate in September 2009.

Under applicable law, outlined above, and in light of the 
Court's decision in this case, it is the Board's conclusion 
that it does not have jurisdiction to take further action on 
the merits of the Veteran's appeal.  Inasmuch as the Board's 
July 2008 decision has been vacated, and the underlying 
decision by the RO nullified, there is no legal basis upon 
which the Board may proceed further.  The appeal must be 
dismissed.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  See 38 C.F.R. § 
20.1106 (2009).

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the appellant's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2009) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to 
receive accrued benefits due to the claimant under section 
5121(a) of this title ...."  The Secretary will be issuing 
regulations governing the rules and procedures for 
substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has 
been dismissed by the Board due to the death of the claimant 
should file a request for substitution with the VA regional 
office (RO) from which the claim originated (listed on the 
first page of this decision).  


ORDER

The appeal is dismissed.



		
MICHELLE L. KANE 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


